
	
		I
		112th CONGRESS
		1st Session
		H. R. 2022
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Ms. Bass of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to conduct a study on the recruitment and retention of foster parents in the
		  United States.
	
	
		1.FindingsThe Congress finds the following:
			(1)The Nation’s foster care system provides
			 for nearly 424,000 children each day who are unable to live safely with their
			 biological parents.
			(2)In fiscal year 2009, an estimated 255,000
			 children entered the foster care system and an average of 115,000 children were
			 waiting to be adopted every day.
			(3)Most children who are removed from the care
			 of their parents live with non-relative foster parents, however, the number of
			 children placed in relative foster care is growing.
			(4)Foster parents and relative caregivers are
			 the most frontline caregivers for children who cannot safely remain with their
			 biological parents and provide physical care and emotional support.
			(5)Federal legislation enacted over the past
			 three decades, including the Adoption Assistance and Child Welfare Act of 1980,
			 the Adoption and Safe Families Act of 1997, and the Fostering Connections to
			 Success and Increasing Adoptions Act of 2008, provided new investments and
			 services to improve the outcome of our most vulnerable children. However, more
			 work needs to be done to ensure children are placed in quality foster homes as
			 they wait to be reunited with their parents or achieve permanency with a
			 relative caregiver or adoptive family.
			(6)The last national report to Congress on
			 recruitment and retention of foster parents was last conducted in the
			 1990s.
			2.Study
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall conduct a study on the recruitment and
			 retention of foster parents of children served by any foster care program
			 funded under part E of title IV of the Social Security Act (42 U.S.C. 670 et
			 seq.).
			(b)Contents of
			 studyThe study shall
			 include—
				(1)a survey of foster parents who care for
			 children served by any foster care program funded under part E of title IV of
			 the Social Security Act;
				(2)an evaluation of
			 the role of respite care training and services;
				(3)the identification
			 of the capacity of respite care service providers in each State;
				(4)the identification of any barriers that
			 presently exist that limit the ability of States to successfully recruit and
			 retain families in the foster system;
				(5)an evaluation of
			 the efforts that have been made by States to recruit relative caregivers;
			 and
				(6)any other matters that the Secretary of
			 Health and Human Services deems appropriate for this study.
				(c)ReportNot later than 3 years after funds are made
			 available for the study, the Secretary of Health and Human Services shall
			 submit to Congress a report containing the study's findings and
			 recommendations.
			
